PER CURIAM.
This is an appeal from an order denying a petition filed pursuant to CrPR 3.850, 33 F.S.A. It affirmatively appears that none of the grounds alleged in the motion are within the purview of the rule. Therefore, in this appeal, appellant’s, court-appointed attorney has not sought to argue these grounds but has sought to argue errors in the record. The alleged errors are not susceptible to review upon this motion because a motion filed pursuant to CrPR 3.850 is not a substitute for criminal appeal.
Affirmed.